Citation Nr: 1421624	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  08-04 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including mental inaptitude, schizophrenia, and anxiety disorder, claimed as a nervous condition, depression, and paranoid traits. 


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military for a total of 1 month and 16 days, from October 28 to December 13, 1971.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from November and December 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

As support for the petition to reopen this claim, the Veteran and his wife testified at a hearing at the RO in May 2008 before a local Decision Review Officer (DRO).  They also testified at another hearing at the RO in September 2008, this time however before the undersigned Veterans Law Judge of the Board - also referred to as a Travel Board hearing.

In March 2010, the Board denied the petition to reopen the claim, and the Veteran appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In July 2010 Order, granting a Joint Motion, the CAVC vacated the Board's decision and remanded the claim to the Board for further development and readjudication in compliance with directives specified in the Joint Motion.  Based on the submission of new and material evidence, the Board then granted the petition to reopen the claim.  But rather than immediately readjudicating the claim on its underlying merits, the Board instead remanded the claim in June 2011 for further development and consideration.

The now reopened claim was remanded again by the Board in May 2013 for still further development - specifically, another VA compensation examination for further comment on the etiology of the Veteran's psychiatric conditions.  This additional examination occurred in August 2013, with an additional addendum opinion provided in February 2014.



FINDING OF FACT

The evidence is now in relative equipoise, meaning about evenly balanced for and against the claim, concerning whether the Veteran developed anxiety disorder as a result of his active duty service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria are met for entitlement to service connection for his anxiety disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the fully favorable outcome of this appeal concerning this claim, the Board need not discuss whether there has been compliance with the duty-to-notify-and-assist obligations of the Veterans Claims Assistance Act (VCAA).

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a permanent worsening of the condition above and beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).


Service connection on a direct basis requires competent and credible evidence showing:  (1) the Veteran has the alleged disability or, at the very least, indicating he has at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran alleges that, in his short stint of basic training, a drill instructor abused him physically and mentally, which resulted in his current psychiatric condition.  Review of the claims file reveals that the Veteran was prematurely discharged from service in December1971 for what was described as "mental inaptitude," although the presence of a psychosis was denied at the time.  The Board finds his allegation of abuse both competent and credible, therefore ultimately probative, as he has maintained his same version of events in the many years he has attempted to establish his entitlement to service condition for his mental condition.  

Previously-submitted evidence includes a May 2011 positive opinion from a licensed professional counselor.  The counselor opined that the Veteran's mental illness was either caused or aggravated by the stress of his military service.  

The Veteran also underwent a VA compensation examination in June 2012.  The examiner opined that the Veteran's adjustment disorder was less likely than not incurred in or caused by his active military service.  The examiner initially checked the wrong box, so he provided a positive opinion, but later clarified that this was in fact a mistake.  His rationale was based extensively on the fact that the claims file did not show treatment for a psychiatric condition between the date of discharge in 1971 until 1988, thus there was not a "continuity of diagnosis or treatment" supposedly establishing the necessary nexus between the Veteran's current disability and his active military service.  The Board deemed this opinion inadequate, however, partly because of the reliance on continuity of treatment versus just symptoms (see 38 C.F.R. § 3.303(b)), and therefore ordered a new examination of the Veteran for a supplemental medical nexus opinion.

VA adjudicators cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, such as actual treatment records, although this is one factor in assessing the probative value of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Symptoms, not necessarily treatment for them, are the essence of any evidence of continuity of symptomatology contemplated by 38 C.F.R. § 3.303(b).  See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

Under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran had this additional examination in August 2013.  The examiner diagnosed schizoaffective disorder and anxiety disorder not otherwise specified (NOS).  The examination report includes an extensive summary of the Veteran's familial, occupational, educational, and military history with regards to his mental health.  The examiner concluded by stating he would have to result to mere speculation in order to opine on whether the Veteran developed a psychotic disorder while serving in the military due to his poor ability to recall his mental health history.  According to 38 C.F.R. § 3.309(a), psychoses may be presumed to have been incurred in service if manifested to a compensable degree - meaning to at least 10-percent disabling, within the initial year after service, although this presumption is rebuttable by affirmative evidence to the contrary.  Another VA regulation, 38 C.F.R. § 3.384, defines a psychosis to include the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder NOS, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and 
substance-induced psychotic disorder.

So, as examples, this VA regulation indicates the Veteran's schizoaffective disorder is a psychosis, whereas his anxiety disorder NOS is not.  He therefore can only show continuity of symptomatology since his service as concerning the former as another means of establishing the required causation or linkage between his current disorder and his service.  See again Walker, supra.

The VA examiner, however, diagnosed anxiety disorder NOS to "account for symptoms of PTSD related to the abuse received in the military," based on the Veteran's consistent reports of being physically and emotionally abused at the hands of a drill sergeant for his six weeks in service.  

The file resultantly was sent back to that examiner for an addendum opinion in February 2014 regarding the possibility of a pre-existing mental condition being aggravated by the Veteran's service.  Once again the examiner stated he could not provide the requested opinion with regards to the Veteran's schizoaffective disorder without resorting to mere speculation due to him not being able to recall sufficient information regarding his mental health history.  But the examiner reaffirmed that he gave the diagnosis of anxiety disorder NOS to account for the symptoms the Veteran exhibits as a result of his experience in the military.

So although this VA examiner did not indicate the Veteran necessarily has PTSD on account of his military service, including because of the type of personal assault contemplated by 38 C.F.R. § 3.304(f)(5), this examiner confirmed on two occasions that the Veteran's anxiety disorder NOS, which accounts for his apparent 
PTSD-like symptoms, is indeed the result of the physical trauma and abuse his drill sergeant enacted on him during basic training.  So there was clear attribution of the anxiety disorder NOS to the Veteran's service, indeed, specifically to the particular incident alleged.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has observed that 38 C.F.R. § 3.304(f)(5) specifically states that an after-the-fact medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).

The Veterans Court (CAVC) has set a relatively low bar for interpreting a claim for PTSD as one involving a personal assault stressor for which the provisions of § 3.304(f)(5) are applicable.  See, e.g., Bradford v. Nicholson, 20 Vet. App. 200 (2006) (Veteran alleged that his sergeant had kicked him down a set of stairs).  Moreover, VA itself has defined personal assault very broadly to include an event of human design that threatens or inflicts harm.  Examples of personal assault include rape, physical assault, domestic battery, robbery, mugging, stalking, and harassment.  See VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 30(a) (Aug. 1, 2006); VA Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii., Ch. 1, Section D, part 17(a), (c) (Dec. 13, 2005).

In deciding this claim, the Board must consider all of the psychiatric diagnoses that have been made, so not just some.  The Veterans Court (CAVC) has held that the scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (A claimant's identification of the benefit sought does not require any technical precision), citing Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability); see, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues raised either by the claimant or the evidence of record).

Clemons concerned VA's failure to consider a claim of entitlement to service connection for a psychiatric disorder other than the one specifically claimed, even though it shared the psychiatric symptomatology for which the Veteran was seeking service connection.  The Clemons Court found that, where a Veteran's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, rather must be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.

So here, at the very least, given the favorable VA compensation examiner's opinion, the Board finds that the evidence is at least in a state of relative equipoise regarding whether the Veteran developed his anxiety disorder NOS as a result of his experience in boot camp.  He has competently and credibly reported his abuse in boot camp by his drill sergeant and has a current diagnosis of anxiety disorder NOS.  A competent and credible VA examiner has attributed this anxiety disorder NOS diagnosis to the distressing events the Veteran experienced during his service, however brief.  Therefore, certainly when resolving all reasonable doubt in his favor, service connection is warranted at least for his anxiety disorder NOS.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for anxiety disorder NOS is granted. 



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


